DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed July 6, 2020.
	Claims 1-12 are pending.  Claims 1, 4 and 7 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on March 19, 2021.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on July 6, 2020.  This IDS has been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because it contains a phrase that can be implied (i.e. “The present invention discloses”).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toda et al. (U.S. 2009/0122598; hereinafter “Toda”).

    PNG
    media_image1.png
    661
    1233
    media_image1.png
    Greyscale

	Regarding independent claim 1, Toda discloses a multi-bit-per-cell (see page 4, par. 0073) three-dimensional resistive random-access memory (3D-RRAMMB) (see page 2, par. 0039), comprising:
	a semiconductor substrate including transistors (Fig. 7: R/W Circuit on the substrate) thereon;
	a RRAM array (Fig. 7: 3D cell array) including a plurality of data RRAM cells (Fig. 7: 11a and 11b) stacked above said semiconductor substrate (Fig. 7: R/W Circuit on the substrate), further comprising:
	a first dummy RRAM cell (see Examiner’s Markup Toda’s Figure 8) and a first dummy bit line (see Examiner’s Markup Toda’s Figure 8) associated therewith;
	a second dummy RRAM cell (see Examiner’s Markup Toda’s Figure 8) and a second dummy bit line (see Examiner’s Markup Toda’s Figure 8) associated therewith; and,
(see Examiner’s Markup Toda’s Figure 8) and a third dummy bit line (see Examiner’s Markup Toda’s Figure 8) associated therewith;
	a plurality of contact vias coupling said RRAM cells to said semiconductor substrate (Fig. 7: 18);
	a differential amplifier (Fig. 7: 15a1-15b2) with an input disposed on said semiconductor substrate (Fig. 7: R/W Circuit on the substrate), wherein said input is coupled with said first and second dummy bit lines during a first measurement, and said input is coupled with said second and third dummy bit lines during a second measurement (Fig. 8: the plurality of bit lines within N0-Nm are coupled to RBL through switches SW2s).
	As discussed above, Toda’s 3D RRAM is not just substantially identical in structure to the claimed “3D RRAM,” it is identical, where the differences reside only in the remaining limitations relating to function of “first dummy RRAM cell is in a first state and unprogrammed,” “second dummy RRAM cell is in a second state and programmed by a first programming current,” third dummy RRAM cell is in a third state and programmed by a second programming current,” and “wherein said first and second programming currents are different.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 2, Toda discloses the structure limitations with respect to claim 1.
	As discussed above, Toda’s 3D RRAM is not just substantially identical in structure to the claimed “3D RRAM,” it is identical, where the differences reside only in the remaining limitations relating to the characteristics of “wherein said second dummy RRAM cell has a larger resistance than said third dummy RRAM cell.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 3, Toda discloses the structure limitations with respect to claim 1.
	As discussed above, Toda’s 3D RRAM is not just substantially identical in structure to the claimed “3D RRAM,” it is identical, where the differences reside only in the remaining limitations relating to the characteristics of “wherein said first programming current is smaller than said second programming current.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
	Regarding independent claim 4, Toda discloses a multi-bit-per-cell (see page 4, par. 0073) three-dimensional resistive random-access memory (3D-RRAMMB) (see page 2, par. 0039), comprising:
	a semiconductor substrate with transistors (Fig. 7: R/W Circuit on the substrate) thereon;
	a RRAM array (Fig. 7: 3D cell array) including a plurality of data RRAM cells (Fig. 7: 11a and 11b) stacked above said semiconductor substrate (Fig. 7: R/W Circuit on the substrate), further comprising:
	a first dummy RRAM cell (see Examiner’s Markup Toda’s Figure 8) and a first dummy bit line (see Examiner’s Markup Toda’s Figure 8) associated therewith;
	a second dummy RRAM cell (see Examiner’s Markup Toda’s Figure 8) and a second dummy bit line (see Examiner’s Markup Toda’s Figure 8) associated therewith;
	a third dummy RRAM cell (see Examiner’s Markup Toda’s Figure 8) and a third dummy bit line (see Examiner’s Markup Toda’s Figure 8) associated therewith;
	a fourth dummy RRAM cell (see Examiner’s Markup Toda’s Figure 8) and a fourth dummy bit line (see Examiner’s Markup Toda’s Figure 8) associated therewith;
	a plurality of contact vias coupling said RRAM array to said semiconductor substrate (Fig. 7: 18);
	a first differential amplifier (Fig. 7: 15a1-15b2) on said semiconductor substrate (Fig. 7: R/W Circuit on the substrate), said differential amplifier having a first input (Fig. 8: the plurality of bit lines within N0-Nm are coupled to RBL through switches SW2s);
	a second differential amplifier (Fig. 7: 15a1-15b2) on said semiconductor substrate (Fig. 7: R/W Circuit on the substrate), said second differential amplifier (Fig. 7: 15a1-15b2) having a third input coupled with said third and fourth dummy bit lines, having a fourth input coupled with a second selected one of said data RRAM cells (Fig. 8: the plurality of bit lines within N0-Nm are coupled to RBL through switches SW2s).
As discussed above, Toda’s 3D RRAM is not just substantially identical in structure to the claimed “3D RRAM,” it is identical, where the differences reside only in the remaining limitations relating to function of “first dummy RRAM cell is in a first state and unprogrammed,” “second dummy RRAM cell is in a second state and programmed by a first programming current,” “third dummy RRAM cell is in a second state and programmed by a first programming current,” “fourth dummy RRAM cell in a third state and programed by a second programming current”  and “wherein said first and second programming currents are different.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 5, Toda discloses the structure limitations with respect to claim 4.
	As discussed above, Toda’s 3D RRAM is not just substantially identical in structure to the claimed “3D RRAM,” it is identical, where the differences reside only in the remaining limitations relating to the characteristics of “wherein said second dummy RRAM cell has a larger resistance than said fourth dummy RRAM cell.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 6, Toda discloses the structure limitations with respect to claim 4.
	As discussed above, Toda’s 3D RRAM is not just substantially identical in structure to the claimed “3D RRAM,” it is identical, where the differences reside only in the remaining limitations relating to the characteristics of “wherein said first programming current is smaller than said second programming current.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Allowable Subject Matter
Claims 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 7, there is no teaching or suggestion in the prior art of record to provide the recited second dummy RRAM cell disposed at the intersection of said data word line and said dummy bit line, wherein said second dummy RRAM cell is unprogrammed, and a third dummy RRAM cell disposed at the intersection of said dummy word line and said data bit line, wherein said third dummy RRAM cell is unprogrammed, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825